Case 1:20-cv-00667-TNM Document 12-1 Filed 06/01/20 Page 1 of 3




                    Exhibit A
        Case 1:20-cv-00667-TNM Document 12-1 Filed 06/01/20 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CHRIS WILLIAMS, et al.,                   )
                                          )
            Plaintiffs,                   )                  Case No. 1:20-cv-00667
                                          )
                    v.                    )                  CERTIFICATION OF
                                          )                  ADMINISTRATIVE RECORD
WILBUR ROSS, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)


I, Lyle Enriquez, declare as follows:

       1.      I am the Highly Migratory Species Branch Chief for the Sustainable Fisheries

Division of the West Coast Region of the National Oceanic and Atmospheric Administration

National Marine Fisheries Service (NMFS), an agency of the U.S. Department of Commerce.

       2.      I conducted a diligent search for, and assembled the documents for the

administrative record regarding the final rule published on February 7, 2020, in the Federal

Register (85 Fed. Reg. 7246), establishing strict limits, termed “hard caps,” for the

California/Oregon large-mesh drift gillnet fishery (DGN) on interactions with certain protected

species of marine mammals and sea turtles under Magnuson-Steven Fishery Conservation and

Management Act authority (DGN Hard Caps Rule).

       3.      I am the primary custodian of the administrative record.

       4.      Records composing the administrative record for the DGN Hard Caps Rule are

located in the Long Beach office of the Sustainable Fisheries Division.




                                                 1
        Case 1:20-cv-00667-TNM Document 12-1 Filed 06/01/20 Page 3 of 3



       5.       I certify that the documents listed on the Index, which are included on the

portable drive to be served on the parties, constitute a true, correct, and complete copy of the

administrative record documents for the DGN Hard Caps Rule.



       This declaration is made under the provision of 28 U.S.C. 1746. I declare under penalty

of perjury that the foregoing is true and correct to the best of my current knowledge, information

and belief.

       Executed this 1st day of June, 2020, at Long Beach, California.




                                              Lyle Enriquez
                                              Highly Migratory Species Branch Chief
                                              Sustainable Fisheries Division
                                              West Coast Region
                                              National Marine Fisheries Service




                                                 2
